Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2021.
Applicant’s election without traverse of Group I, claims 14-20 in the reply filed on 12/30/2021 is acknowledged.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12, 13 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshimura (6186330).
Yoshimura discloses:


    PNG
    media_image1.png
    669
    835
    media_image1.png
    Greyscale

2.  The package of claim 1, wherein the first inner tab and the second inner tab are one of cut, stamped, or punched from the body.  With respect to the above, the Office notes that the above claim is being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  

3.  The package of claim 1, wherein the holder comprises one of cardboard, polymeric material, card stock, paper, corrugated material, or combinations thereof (col. 3: 45-50).

4.  The package of claim 1, wherein the brace comprises one of aluminum, metal, metal alloy, wood, polymeric material, cardboard, corrugated material, or combinations thereof (col. 3: 45-50).

5.  The package of claim 1, wherein the first outer tab comprises an outer surface abutting the first wall and the second outer tab comprises an outer surface abutting the second wall (the prior art provides that the device is mounted within the device col. 1: 5-10; if there is any question to the above, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device so that the outer tabs abut the walls of the container in order to secure the elements therein and thereby enhance protection of the intended contents.

6.  The package of claim 1, wherein the first outer tab comprises an inner surface abutting the first end of the brace and the second outer tab comprises an inner surface abutting the second end of the brace (as in fig 4).

7.  The package of claim 1, wherein the first and second inner tabs and the first and second outer tabs are integrally formed with the body (as in fig 4).

8.  A cross-brace assembly (see claim 1 above), comprising: a holder having a body comprising a first side and a second side, opposite the first side; a first inner tab and a second inner tab, spaced from the first inner tab, wherein the first and second inner tabs are formed in the body, and wherein the first 

9.  The cross-brace assembly of claim 8, further comprising: a brace having opposite first and second ends, and wherein the brace is received within the first and second apertures such that the first end of the brace is disposed adjacent the first outer tab and the second end of the brace is disposed adjacent the second outer tab (see claim 1 above).

10.  The cross-brace assembly of claim 9, wherein the first outer tab comprises an inner surface abutting the first end of the brace and the second outer tab comprises an inner surface abutting the second end of the brace (as in fig 4).

12.  The cross-brace assembly of claim 8, wherein the first inner tab and the second inner tab are one of cut, stamped, or punched from the body.  With respect to the above, the Office notes that the above claim is being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be 

13.  The cross-brace assembly of claim 8, wherein the first and second inner tabs and the first and second outer tabs are integrally formed with the body (as in fig 4).

Potentially Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735